 Case: 2:18-cv-01276-GCS-KAJ Doc #: 7 Filed: 11/16/18 Page: 1 of 1 PAGEID #: 294



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


GOLDI Y. CAPALUNGAN,

                       Petitioner,

       v.                                            Civil Action 2:18-cv-1276
                                                     Judge George C. Smith
                                                     Magistrate Judge Kimberly A. Jolson
EMMANUEL R. LEE,

                       Respondent.

                                             ORDER

       The Court SETS an in-person status conference with the parties’ counsel for Tuesday,

November 20, 2018 at 3:00 PM. At that time, counsel is directed to report to Magistrate Judge

Kimberly A. Jolson’s chambers at the Joseph P. Kinneary U.S. Courthouse, Room 235, 85 Marconi

Boulevard, Columbus, OH 43215.          Courts are required to decide cases under the Hague

Convention “as expeditiously as possible.” Chafin v. Chafin, 568 U.S. 165, 179 (2013). To that

end, counsel should be prepared to discuss a case schedule, including the parties’ positions on

discovery, motion practice, and an expedited date for trial.

       IT IS SO ORDERED.


Date: November 16, 2018                              /s/ Kimberly A. Jolson
                                                     KIMBERLY A. JOLSON
                                                     UNITED STATES MAGISTRATE JUDGE
